Case 4:20-cv-01901 Docume Flag on 05/29/20 in TXSD_ Page 1 of 3

    
    

“< ie United States Courts
q ‘ Southern District of Texas
£ FILED

MAY 29 2020

USSEC Tracer Flag
OFFICIAL NATIVE SOVEREIGN NATION DOCUMENT: MANDATORY ACCFPTANCE:USC TITLE
~28 sec.1746: NOTICE OF REMOVAL, ET AL, SUBJ:CAUSE#20DCR090836/37/38; SPN# P-147343

NOTICE OF REMOVAL, IMMUNITY, AND ESTOPPEL PURSU~ANT TO ACTION IN UNITED
STATES COURT precluding all actions by inferior courts and Law Enforcement agencies, et al.
ALL violations of estoppel pursued at $300,000.00 USD per violation + per day until cured,
pursuant to fee schedule already on Texas Federal Court File Case# 4:20-mc-00253

TO: STATE OF TEXAS, FORT BEND COUNTY RIC - DOCKET COURT, THE FORT BEND COUNTY PROSECUTOR;

JUDGE/MAGISTRATE #; JUDGE R. ROLNICK; ALL FEDERAL, STATE, COUNTY, LOCAL, MUNICIPAL, AND CORPORATE LAW
ENFORCEMENT AND BAIL AGENCIES, ET AL: by Certified USPS Mail # and UCC filing#
20-0008384994

NOTICE: YOU ARE PRECLUDED ‘NUNC PRO TUNC’ FROM ALL ACTIONS against Divine Minister Trenton Charlies El Bey |

and ALL Members of his Noble Religious Society Aulcoarah Private Society of Mu’urs & Moors en Al Morocco/Al Maurikanos/
Americas, or his Life, liberty and properties BY UNITED STATES SUPREME COURT CASE RULING

13-01313-FCH WASH DC in favor of Cherokee Freedmen Descendants (2017), UNITED STATES SOUTHERN DISTRICT OF
TEXAS FEDERAL CASE 4:20-mc-00253, ana TEXAS DEPARTMENT OF STATE UCC LIEN #19-0031472784; in support. YOUR

SOLICITATION/PROSECUTION IS BEING REMOVED TO PROPER FEDERAL COURT JURISDICTION.

, EN PROPRIA PERSONA, SOLO PROPRIO

 

Capacity of the Original Treaty Trust Jurisdiction Series 244-1/2

THIS NOTICE DOES NOT EXPIRE PURSUANT TO FRE 902. /ssued by Al Aniyunwiya Nation - NSN
NOTICE TO PRINCIPAL IS NOTICE TO AGENT, NOTICE TO AGENT IS NOTICE TO PRINCIPAL

RE: TEXAS FEDERAL COURT CASE # 4:20-mc-00253 ESTOPS AND PRECLUDES ANY AND ALL PROCEEDINGS,
ACTIONS, INVESTIGATIONS, TAXATIONS, SEARCHES, SEIZURES, DETENTIONS, WARRANTS, ET AL, PERTAINING
TO AFF:TRENTON CHARLES EL BEY | or his property TRENTON CHARLES GARRETT/Trenton Charles Garrett
PURSUANT TO UNITED STATES SOUTHERN DISTRICT OF TEXAS CASE 4:20-mc-00353. STATUS OF CLASS A-1
IMMUNITY IS STANDING SUPERIORLY IN UNITED STATES COURT PRECLUDING ANY PROSECUTION, ACTON,
WARRANT ISSUANCE, ET AL, BY THE JUDGE/S, OFFICER/S, AND/OR PRINCIPAL/S BEING NOTIFIED.

@ SOUTHERN DISTRICT OF TEXAS FEDERAL CASE 4:20-mc-00253/ CLASS A-1 IMMUNITY STANDING ATTACHED.
Also see: COOK COUNTY ILLINOIS RECORDER OF DEEDS BOOK 521 PAGE 579 DOC# SS 10105905 TORRENS TITLE REGISTERED AFFIDAVIT OF
RELIGIOUS SOCIETY ORGANIZATION FILED AUGUST 1ST 1928 @2:52PM and attached legislation COUNTY OF MONROE STATE OF ALABAMA REGISTER
OF DEEDS instrument# 87103 BOOK 874 PAGE 351 FILED OCTOBER 15TH 2019 @03:52:27 PM;; Challenge of Jurisdiction Oakland County Chief Justice
Kathleen Ryan, status:defauited, report 06/28/2018 14:08 seriai no. A1VEO11008603 TC#:507950; STATE OF TEXAS DEPARTMENT OF STATE UCC FILING #
19-0031472784; CHEROKEE V NASH CASE #13-01313-TFH Ruling in Favor of Cherokee Freemen; Library of Congress Doc# AA-2.22.141-Al, Treaty Series
244-142, and UNITED STATES DEPARTMENT OF DEFENSE °°" ©! © » 4.47

1 OF 3

 

swgemnagaggecaennirt ?
Case 4:20-cv-01901 Document1 Filed on 05/29/20 in TXSD Page 2 of 3

   

SEND ALL REPLIES TO: 1902 TEXAS PARKWAY, MISSOURI CITY, TEXAS REPUBLIC 77489-ND, PRIVATE UNIT 1431
IN CARE OF: SUPREME DIVINE MINISTER OF FOREIGN AFFAIRS; OR AUTHORIZED AGENT OF: THE HOLY ROYAL
FAMILY OF AL ANIYUNWIYA NATIONAL MU’URISH REPUBLIC

Fax ¥ 5D -SVA -oBuel

MOORISH DIVINE MOVEMENT of 1916 a.d./M.S.T.A.1928 Grand Major Temple II -

{dBA} AULCOARAH PRIVATE SOCIETY of MU'URS & MOORS
en AMERICA/AL MOROCCO/AL MAURIKANUS ©" © - Subordinate Temple #1,

THE AL ANIYUNWIYA NATION ROYAL FAMILY CONSUL®™©:AANMR
AN ORGANIC AMERICAN STATE OF INDIGENOUS DOMICILE: TREATY SERIES 244-1 AND 2

 

BY AUTHORITY OF 4).:..4); AND THE MOSAIC AND KORANIC LAW VESTED IN THE HOLY
ROYAL FAMILY OF AANMR, No notary public needed whereas Royal Autograph is of Higher
Affirmation and Authentication, and no color of law may be imposed on Al
Moroccan/American/’Murican/Moroccan Royalty or any Moor/Mosiem.

m.c.Y..19 Domodthantith 5 aq\z0z0 time_3 50 Dm

AUTOGRAPH: .

 

 

   

ROYAL CONSUL DIVINE MINISTER EL PHAROAH EL AMER XIV

 

NOTICE TO PRINCIPAL IS NOTICE TO AGENT, NOTICE TO AGENT IS NOTICE TO PRINCIPAL
Case 4:20-cv-01901 Document1 Filed on 05/29/20 in TXSD Page 3 of 3

 

Verification of personal delivery

This signature by authorized agent of

 

Only constitutes in law verification that the Consul or Courier has delivered an
exact and true original copy of ANOTICE OF REMOVAL, IMMUNITY, AND
ESTOPPEL pursuant to federal case 4:20-mc-00253 in Southern District of
Texas on

to

Pursuant to pending Federal action, And nothing further.

 

 

Signature of Authorized Agent

If by mail please disregard verification of personal delivery
U.S. Marshall service non-applicable/non-requested by Moor

TRUE COPY
